Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 1/30/21.
3.	Claims 1-20 are under examination.
4.	Claims 1-10, 12-15 & 18-20 are amended.

Specification Objections
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the title to “RESOUREC CONFIGURATION MRTHOD, TERMINAL DEVICE, AND BASE STATION TO DETERMINE A LOCATION OF A RESERVED SUBFRAME”
Appropriate correction is required. See MPEP § 608.01(b).

Response to Arguments
6.	Applicant arguments filed on 01/30/21, with respect to claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over panteleev et al., in view of Lee, have been fully considered and with the newly amended features are persuasive.  These rejections have been withdrawn. 
7.	Claim 12 is interpreted under 112, 6th paragraph since the applicants have not responded to the claim interpretation (See Non-Final mailed on 10/29/20 pages 3-4).

Allowable Subject Matter
8.	Claims 1-20 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Wang et al. 2009/0046641 A1 (See FIG. 1, Para. 0033, 0056 & 0058).
B.	Yang et al. 2020/0052966 A1 (See Para. 0007-0008 & 0068).
C.	Qian et al. 2020/0059971 A1 (See FIG. 3 & Para. 0012-0014).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469